DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: Figures 1-4
Species II: Figures 6-7
Species III: Figures 8-9
Species IV: Figures 10-12
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Special Technical Features
The special technical features of each of Species I-IV are provided below.  None of these special technical features are common to the other groups, nor do they correspond to a special technical feature in other groups.
Species I includes the special technical feature of an air pressure massager including a first eccentric cam, a first press bar in contact with the first cam and connected to a piston, a second eccentric cam, a second pressure bar in contact with the second cam and connected to the piston, a link connecting the first and second press bars, not required by Species II-IV.
Species II includes the special technical feature of an air pressure massager including a grooved cam having a groove, a piston being coupled to the groove of the grooved cam, not required by Species I, III, or IV.
Species III includes the special technical feature of an air pressure massager including a pinion, a cylindrical grooved cam with saw teeth configured to engage the pinion and having a groove formed along the curved surface of the cylinder, a piston being coupled to the groove of the cylindrical grooved cam, not required by Species I, II, or IV.
Species IV includes the special technical feature of an air pressure massager including an eccentric cam, a piston in contact with the eccentric cam, a spring box below the piston, a return 
Common Technical Features
Species I-IV lack unity of invention because even though the inventions of these species require the technical features of: a cylinder, a piston vertically reciprocating inside the cylinder, a main hose connected to the cylinder so as to be a passage for supplying and recovering air by the vertical reciprocation of the piston, a valve connected to the main hose so as to supply and cut off air pressure, an air bag connected to the valve so as to perform an acupressure function by using transferred air pressure, and a driving part for providing rotational power; these technical features are not a special technical feature as it does not make a contribution over the prior art in view of Mackay et al (US 6,361,512; herein Mackay).
Mackay discloses an air passage massager (device 10, Fig. 1) including a cylinder (cylinder 86, Fig. 2), a piston vertically reciprocating inside the cylinder (piston 102 is mounted within cylinder 86, Fig. 2), a main hose connected to the cylinder (conduit 162 connects cylinder 86 to connector 152, Figs. 1 and 5) so as to be a passage for supplying and recovering air by the vertical reciprocation of the piston (air travels through conduit 160 based on movement of the piston, Col. 5 lines 33-42), a valve connected to the main hose so as to supply and cut off air pressure (connector 152), an air bag connected to the valve so as to perform an acupressure function by using transferred air pressure (bladders A, B, C, D connected via conduits to connectors and thereby to pistons, Figs. 5-8), and a driving part for providing rotational power (electric motor 26, Fig. 1).

A telephone call was made to attorney of record R. Burns Israelson on July 28, 2021, to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785